Citation Nr: 1608466	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-39 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the lumbar spine.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

B. Mullins, Counsel









INTRODUCTION

The Veteran had active service from June 1969 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a lumbar spine disability and PTSD.  

In August 2011, the Board denied service connection for PTSD and remanded this case, including the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), for additional development.  The issues on appeal were again remanded by the Board in February 2015.  The case has now been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's pre-existing lumbar spine disability was not aggravated beyond the natural progression as a result of active military service, nor did it manifest during, or as a result of, active military service.  

2.  The Veteran does not suffer from an acquired psychiatric disorder, other than PTSD, that manifested during, or as a result of, active military service.  








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in September 2011 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2012 and May 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The VA also attempted to obtain private treatment records in May 2015.  However, the information provided by the Veteran was invalid, despite extensive research on the part of VA.  No documents could be obtained.  Finally, VA requested medical records from the Social Security Administration (SSA).  VA was notified by SSA in May 2015 that there were no records associated with the Veteran's claim.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its February 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to provide information regarding private psychiatric treatment.  VA attempted to contact the private physician but the information was invalid.  VA also contacted SSA but was informed that there were no medical records for this Veteran.  The Veteran was also afforded an additional VA examination for his claimed psychiatric disorder and lumbar spine.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not currently suffer from a lumbar spine disability that manifested during, or as a result of, active military, nor that was aggravated as a result of active military service.  As such, service connection cannot is not warranted.  

The Veteran's service treatment records reflect that he had a preexisting lumbar spine condition at his time of enlistment.  According to a January 1966 medical record, the Veteran stated that for about 4 years he had suffered from low back pain and stiffness mostly on the left with no apparent causes.  Physical examination revealed left lower lumbar tenderness with discomfort at the extreme of flexion and left straight leg raising apparently about 25 percent restricted.  X-rays were negative except for possible mild upper thoracic curvative to the left.  The Veteran was diagnosed with a lumbar strain.  He was felt that the Veteran was acceptable, from this examination, for military service.  According to his June 1969 enlistment examination report, an evaluation of the spine was deemed to be normal.  However, the Veteran reported a history of recurrent back pain in his report of medical history associated with this examination.  

A July 2006 VA treatment record notes that the Veteran reported chronic low back pain that initially developed after a L5 fracture that developed while he was in basic training approximately 100 days after he entered the service.  Service treatment records and post-service treatment records contain no evidence in support of the claim of a lumbar fracture.  According to a January 2007 VA treatment note, the Veteran reported that he first injured his back with a lumbar strain in 1969 during basic training.  He reported that since that time, he has had pain.  This pain had become more constant in the past 5 years.  An August 2006 magnetic resonance image (MRI) report was reviewed, revealing moderate multilevel degenerative changes in the lumbar spine with canal stenosis.  Another January 2007 VA treatment note reflects a history of sudden onset low back pain starting about 40 years earlier while in the service with no particular injury.  The Veteran described himself as "disabled" since that point and noted that his pain had gradually worsened over the years to now being severe with flares for 6 to 8 days.  

Radiological imaging from July 2010 revealed diffuse osteoporosis.  An old compression fracture of the L1 with bony union between anterior margins of T12, L1 and L2.  Moderate degenerative disc disease was also noted at L3-L4, L4-L5 and L5-S1.  

The Veteran was afforded a VA examination of the lumbar spine in January 2012.  The Veteran was noted to be suffering from degenerative disc disease.  The Veteran reported that his original back injury was prior to entering service that occurred in the late 1960s.  The injury was in the area of L5 that occurred at work.  He states he was subsequently drafted in 1969 and that he came into service under a doctor's care.  He was told he should not stand for prolonged periods.  He stated that in spite of his diagnosis of lumbosacral strain, he was sent to basic training.  He stated that he could not stand for a long time and had to perform push-ups when he complained.  The examiner opined that it was less likely than not that the Veteran's preexisting lumbar strain increased in severity during military service.  Likewise, the examiner opined that it was less likely as not that the Veteran's current degenerative arthritis and/or degenerative disc disease of the lumbar spine was etiologically related to his military service as there was no nexus with which to link the two conditions.  

According to an April 2015 VA treatment note, the Veteran was suffering from back pain secondary to lower extremity and core weakness, poor posture and tightness of the muscles.  A subsequent April 2015 VA treatment note also indicates a history of a broken back in the 1960s.  This same record did note clear neurological deficits associated with the lumbar spine.  Again, however, no opinion was offered relating this condition to military service.  

The Veteran was afforded an additional VA examination of the lumbar spine in May 2015.  After reviewing the evidence of record, the examiner opined that the Veteran's preexisting lumbar spine strain was not aggravated beyond its natural progression by active service.  There is nothing located in the evidence of record regarding the appellant seeking medical care for his claimed back condition until some 40 years after separation from service, which indicates that his preexisting back condition of lumbar strain was not aggravated beyond its natural progression by active service, specifically considering his assertions that the rigors of basic training, with repeated running and physical exercises, aggravated his lumbar spine disability that was symptomatic and characterized by constant pain on entering into service.  Post-service complaints also revealed nothing to support the Veteran's current claims.  There is no evidence of chronicity of symptomatology, complaints and treatment in service of his claimed back condition and nothing post-service regarding the Veteran seeking medical treatment of his claimed back condition until some 40 years after separation.  Also, there is no anatomic or physiologic nexus with which to connect his lumbar strain with his current age-related lumbar spine condition.  

The examiner further opined that the Veteran's degenerative disc disease was not incurred in or otherwise related to active service.  There was no anatomic or physiologic nexus with which to connect his lumbar strain with his current age-related lumbar spine condition.  There was nothing located in the currently available evidence of record regarding chronicity of symptoms, complaints and treatment in service of his claimed back condition and nothing post-service regarding his seeking medical treatment for his claimed back condition until some 40 years after separation.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for his preexisting lumbar spine condition.  The Veteran's service treatment notes reflect that he entered military service with a preexisting back disability that occurred several years prior to enlistment.  The VA examiners of record agree that this disability was not aggravated beyond the natural progression as a result of military service.  The May 2015 VA examiner explained that there was no evidence of treatment during military service, no evidence of treatment for some 40 years following separation from service and no evidence of an anatomic or physiologic nexus with which to connect his lumbar strain with his current age-related lumbar spine condition.  The Veteran has not submitted any competent evidence to suggest that his preexisting back disability was in fact aggravated by service.  Furthermore, the VA examiners of record opined that it was less likely than not that the Veteran's current degenerative disc disease manifested during, or as a result of, active military service, again noting the same reasons as before.  As such, the claim of entitlement to service connection for a lumbar spine disability must be denied.  

The Board recognizes that the Veteran believes he is entitled to service connection for a low back disability.  However, the record does not contain any information to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current back disability to events that occurred some 4 decades earlier.  While the Veteran has stated that he has suffered from back pain since military service (he is certainly competent to testify to his history of pain), the Board does not find this assertion to be credible.  In July 2006, he stated that his back pain began due to a lumbar fracture incurred during basic training.  His military records do not support that he suffered a lumbar fracture.  Then, in January 2007, he reported that his back pain began during basic training due to no particular injury.  Finally, he acknowledged to the January 2012 VA examiner that his back pain existed prior to his entry into military service.  In light of the Veteran's vastly differing statements, the Board does not find his report regarding his history to be credible.  

The Board has also reviewed Internet resources submitted by the Veteran describing causes of back pain and defining different types of injuries and treatment.  The Board notes that, with regard to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the evidence submitted by the Veteran is not accompanied by the opinion of any medical expert and in no way suggests that he suffers from a current back disability that manifested during, or as a result of, active military service.  The Board concludes that this information is insufficient to establish the required medical nexus opinion.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied.

Acquired Psychiatric Disorder, Other than PTSD

The Veteran also contends that he is entitled to service connection for an acquired psychiatric disorder, other than PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current acquired psychiatric disorder that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from a chronic psychiatric disability during active military service.  According to his June 1969 enlistment examination report, a psychiatric evaluation was deemed to be normal.  The Veteran did report nervous trouble in his report of medical history associated with this examination.  However, no chronic psychiatric disability was diagnosed at this time.  The Veteran reported a nervous disorder, frequently, in an October 1969 request for insurance.  However, service records do not reflect a diagnosis of such a condition and there is no evidence of treatment for symptomatology associated with this condition.  The Veteran was subsequently discharged for hardship reasons due to financial and family concerns.  

Following receipt of the Veteran's claim, it was determined in October 2008 that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or sufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  A second attempt was made in June 2010, but the finding was the same.  

In September 2009, the Veteran wrote an email to a physician with the initials A.B.  According to the Veteran he has nightmares remembering the My Lai massacre.  The Veteran was not present for this event and only heard about it from others.  In a January 2010 statement to Dr. B, he stated that some of the neurons of his mind were negatively affected as well as whole neural networks.  The record does not contain any information to suggest that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  The Veteran also stated that he had PTSD that was related to his military service.  Again, however, the Veteran is not competent to diagnose himself with a specific psychiatric disability or relate it to military service, and the claim of entitlement to service connection for PTSD was previously denied by the Board in 2011.  As such, these assertions by the Veteran are not competent evidence of any specific chronic disability or etiology.  

The Veteran underwent a VA psychiatric examination in January 2012.  The Veteran was noted to be suffering from a panic disorder without agoraphobia.  No other diagnoses were assigned and his global assessment of functioning (GAF) score was deemed to be 75.  This condition was noted to result in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The Veteran denied having any psychiatric issues or treatment while in the military.  The examiner stated that the Veteran met the full DSM-IV criteria for a diagnosis of panic disorder without agoraphobia.  However, it was the examiner's medical opinion that it was less likely as not etiologically related to active military service.  This was based on the fact that the Veteran endorsed a history of "frequent trouble sleeping," "depression or excessive worry," and "nervous trouble of any sort" on his entrance examination of 1969.  Service records were also silent for mental health treatment.  It appeared that the Veteran did not received treatment for anxiety until 2008.  In addition, one of the first psychologists he saw upon seeking treatment at the VA noted in the diagnoses section possible malingering for purposes of obtaining service-connected compensation, which if true, is inconsistent with an anxiety disorder with its origins in military service.  

According to an August 2012 VA treatment note, the Veteran continued to ruminate on events of the Vietnam War, although he did not see combat.  He stated that he felt guilty for having been in the military during the war.  

According to a January 2013 VA treatment note, the Veteran's panic disorder had worsened since a school shooting in Connecticut.  He was diagnosed with a panic disorder without agoraphobia in partial remission, as well as schizotypal traits.  A March 2013 VA treatment record also notes that the Veteran was being treated for a panic disorder.  The same diagnoses were assigned.  Neither record made any suggestion that his diagnoses were related to military service in any way.  A November 2013 VA treatment note reflects diagnoses of PTSD and panic disorder without agoraphobia.  

In May 2015, the Veteran argued that he has repeatedly tried for private psychiatric treatment but that VA had blocked his efforts for over a year and a half.  It is unclear how this assertion is relevant to the claim on appeal.  A veteran is free at any time to seek outside medical treatment, albeit at their own expense, whenever they choose.  

The Veteran was afforded an additional VA psychiatric examination in May 2015.  The Veteran was noted to be suffering from panic disorder, without agoraphobia, and schizotypal personality traits.  The examiner concluded that the Veteran currently met the full DSM criteria for a diagnosis of panic disorder, without agoraphobia.  He also exhibited schizotypal personality disorder traits, but there was not enough evidence at this time to make a full diagnosis.  The examiner opined that the evidence of record did not provide clear and unmistakable evidence that the Veteran had a psychiatric disorder prior to entering the military in 1969.  Specifically, the entrance examination and request for insurance forms did not serve as clear and unmistakable medical evidence that the Veteran had a psychiatric disorder that preexisted his entry into active duty service.  In fact, during his current examination, he adamantly denied that any preexisting mental health issues existed prior to service.  He stated that someone else in the Army recruiting office must have checked those boxes as he was the "picture of health" upon entrance into the Army.  However, he did admit to checking nervousness and depression because he was "beside" himself with worries about his wife being young and attractive and being chased by other men while he was gone.  He alleged that he only signed the enlistment forms because the FBI came and threatened him with arrest.  

The examiner further opined that it was less likely than not that the Veteran's panic disorder was incurred in or otherwise related to his active service.  First, the Veteran is adamant that he has PTSD related to his military service as he attributes his affective distress to the traumatic experience of being drafted into an organization capable of doing such atrocities.  The Veteran stated that he had "flashbacks" about certain situation which occurred in Vietnam, but he never actually directly experienced these things.  He has nightmares about being sent to Vietnam, but he was never actually sent to Vietnam.  His traumatic event was being drafted in the first place, which he blamed for ruining his marriage.  The evidence of record is silent for any mental health diagnosis or treatment until 2008, which is almost 40 years after military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an acquired psychiatric disorder, other than PTSD.  Service treatment records are silent as to treatment or symptomatology associated with a psychiatric disorder.  There is also no evidence of a chronic psychiatric disability being diagnosed within one year of separation from active duty.  In fact, there is no evidence of psychiatric treatment until more than 3 decades after separation from active duty.  There is no competent evidence relating any current psychiatric disability to military service, and the May 2015 VA examiner opined that the Veteran's panic disorder, without agoraphobia, was less likely than not related to military service, as the record was silent for a diagnosed mental disability for almost 40 years after separation from active duty.  Furthermore, his traumatic event was noted to be being drafted in the first place and having nightmares about events he did not witness.  As there is no other competent evidence linking this to service, the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  

The Board recognizes that the Veteran believes he is entitled to service connection for a psychiatric disability.  However, as previously noted, the record does not reflect that the Veteran has the requisite training or expertise to diagnose himself with any specific psychiatric disability or relate it to military service many decades earlier.  As such, his mere assertion that he suffers from a psychiatric disability related to military service is not competent evidence as to etiology.  

The Board has again reviewed a number of articles submitted to VA by the Veteran regarding definitions, risk factors, symptomatology, causes and treatment associated with PTSD, as well as articles about Vietnam.  Again, none of this general information suggests in any way that the Veteran suffers from a chronic psychiatric disability that is related to his military service, and there is no accompanying medical opinion suggesting that it does.  As such, this information is insufficient to suggest that the Veteran suffers from a current psychiatric disability that is etiologically related to military service.  See Mattern, 12 Vet. App. at 228; see also Sacks, 11 Vet. App. at 314 and Wallin, 11 Vet. App. at 509.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, must be denied.






ORDER

The claim of entitlement to service connection for a lumbar spine disability is denied.  

The claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


